the strother law firm
                                                                      4306 yoakum blvd., suite 560
                                                                               houston, texas 77006
                                                                           telephone: 713-557-9238
                                                                     mstrother@strotherlawfirm.com
                                                                            FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
December 21, 2015
                                                                     12/21/2015 3:48:55 PM
Hon. Christopher A. Prine                                            CHRISTOPHER A. PRINE
                                                                              Clerk
Clerk of the Court
First Court of Appeals
VIA E-FILING

RE: Cause No. 2012-23983; The Chopper Group, LLC and Outlaw Country, LLC vs.
      MarineCorp International, Ltd.; In the 801h Judicial District Court of Harris
      County, Texas

RE: Court of Appeals Cause Number O1-14-00707-CV


Dear Clerk:

Enclosed for filing in the above-referenced cause of action is Marinecorp International,
Ltd.'s Reply Brief for Appellant.

Your prompt and kind attention hereto will be greatly appreciated.

Yours truly,

  1   /

MACON D. STROTHER

MDS/kmc
Enclosures
cc:    Brock Akers
       via email bca@akersfirm.com

cc:        Steve Cochell
           via email srcochell@gmail.com

cc:        Lee Harless and Dawn Marie Harless
           11435 Log Cabin Dr.
           Tomball, TX 77375
           via CM/RRR 7014 0510 0000 0079 5016




Page I 1